ACCEPTED
                                                                                   03-14-00812-CV
                                                                                           5155622
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                              5/5/2015 12:52:44 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                      CAUSE NO. 03-14-00812-CV

                     IN THE COURT OF APPEALS            FILED IN
                                                 3rd COURT OF APPEALS
                             FOR THE                 AUSTIN, TEXAS
                  3rd JUDICIAL DISTRICT OF TEXAS 5/5/2015 12:52:44 PM
                           AUSTIN, TEXAS           JEFFREY D. KYLE
                                                                Clerk


                           BOBBIE WHITE,
                              Appellant,
                                VS.
                       JOSEFINO BENCOMO III,
                              Appellee


             APPELLEE’S SECOND UNOPPOSED
          MOTION TO EXEND TIME FOR FILING BRIEF

From the District Court, 26th Judicial District of Williamson County, Texas
 Trial Court Cause No. 14-0374-C26; The Honorable Donna King, Judge


                                  Respectfully submitted,

                                  FRED E. WALKER, P.C.

                                  /s/Fred E. Walker
                                  Fred E. Walker
                                  Texas Bar No. 20700400
                                  609 Castle Ridge Road, Suite 220
                                  Austin, TX 78746
                                  Tel. (512) 330-9977
                                  Fax. (512) 330-1686
                                  Fred@FredWalkerLaw.com
                                  Attorney for Defendant
                                  Josefino Bencomo III
                                  ATTORNEY FOR APPELLEE
TO THE HONORABLE THIRD COURT OF APPEALS:

Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellee, Josefino
Bencomo III files this Unopposed Second Motion to Extend Time to File
Appellee’s Brief.

Appellee’s opening brief is currently due on May 4, 2015.

Counsel for Appellee requests a one day extension of time to file its brief,
making the brief due on May 5, 2015. This is the second request for extension
of time to file the opening brief.

Counsel for Appellee relies on the following reasons, in addition to the routine
matters that counsel must attend to in daily practice, to explain the need for the
requested extension:

Counsel incorrectly docketed the due date for the brief as being May 5 rather
than May 4. Appellee’s brief Is being filed contemporaneously with this
motion.

Counsel for Appellee seeks this extension of time to be able to prepare a cogent
and succinct brief to aid this Court in its analysis of the issues presented. This
request is not sought for delay but so that justice may be done.

The undersigned has conferred with opposing counsel, and he has indicated
that his client does not oppose this motion.

All facts recited in this motion are within the personal knowledge of the
counsel signing this motion therefore no verification is necessary under Rule of
Appellate Procedure 10.2.

                           PRAYER FOR RELIEF


For the reasons set forth above, Appellant/Appellee requests that this Court
grant this Unopposed First Motion to Extend Time to File
Appellant/Appellee’s Brief and extend the Deadline for Filing the Appellee’s
Brief up to and including May 5, 2015.
                                     Respectfully submitted,

                                     FRED E. WALKER, P.C.

                                     /s/Fred E. Walker
                                     Fred E. Walker
                                     Texas Bar No. 20700400
                                     609 Castle Ridge Road, Suite 220
                                     Austin, TX 78746
                                     Tel. (512) 330-9977
                                     Fax. (512) 330-1686
                                     Fred@FredWalkerLaw.com
                                     Attorney for Defendant
                                     Josefino Bencomo III

                                     ATTORNEY FOR APPELLEE

                        CERTIFICATE OF CONFERENCE

I certify that I conferred with counsel for Appellant regarding this motion and
that Appellant is not opposed to this motion.


                                     /s/Fred E. Walker
                                     Fred E. Walker



                           CERTIFICATE OF SERVICE

       I certify that on May 5, 2015, I served a copy of this motion to Tony A.
Pitts, Counsel for Appellant, by facsimile transmission to 512-244-4355 and by
email to tapitts@taplawfrim.com.


                                     /s/Fred E. Walker